POLEN, J.,
concurring specially.
I concur entirely with the majority’s denial of this Petition for Writ of Prohibition. I write separately to note my concern regarding the trial judge’s responsibilities under the former UCCJA, now UCCJEA, sections 61.501-61.542, Florida Statutes (2002). In this case we seem to have one-half of that infamous duo: Alfonse and Gastone. By that I mean, the trial judge below seemed to take the position she would confer with the Colorado judge when that judge called her. (“You first; no, you first.”) The clear requirement of section 61.530 is that the enforcing court (Florida) “shall immediately communicate with the modifying court.” (Emphasis supplied.) Where interests of children are held to be of the utmost urgency, it does not serve that interest to say, “I’ll wait for him/her to call me.”